Case 3:20-cr-00086-TJC-JBT Document 393 Filed 08/26/21 Page 1 of 2 PageID 2567




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                       Case No. 3:20-cr-86(S1)-TJC-JBT

JORGE PEREZ, et al.


          UNITED STATES’ RESPONSE TO NON-PARTY PAYORS’
                  MOTION FOR PROTECTIVE ORDER

      The United States does not oppose the Non-Party Payors’ Motion for

Protective Order (Doc. 391). The Motion is correct that the Non-Party Payors

implemented the modification that counsel for Christian Fletcher proposed and the

United States supported. The United States does not have any other objections to the

Motion for Protective Order or the proposed Protective Order itself.

                                          Respectfully submitted,

                                          KARIN HOPPMANN
                                          Acting United States Attorney

                                   By:     /s/ Tysen Duva
                                          TYSEN DUVA
                                          Assistant United States Attorney
                                          Florida Bar No. 0603511
                                          300 N. Hogan Street, Suite 700
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 301-6300
                                          Facsimile: (904) 301-6310
                                          E-mail: Tysen.Duva@usdoj.gov
Case 3:20-cr-00086-TJC-JBT Document 393 Filed 08/26/21 Page 2 of 2 PageID 2568




                                        DANIEL KAHN
                                        ACTING CHIEF
                                        U.S. DEPARTMENT OF JUSTICE
                                        CRIMINAL DIVISION, FRAUD SECTION

                                    By: /s/ James V. Hayes
                                        JAMES V. HAYES (FL Bar # A5501717)
                                        Senior Litigation Counsel
                                        GARY A. WINTERS (FL Bar # A5501852)
                                        Trial Attorney
                                        United States Department of Justice
                                        Criminal Division, Fraud Section
                                        1400 New York Avenue, NW
                                        Washington, DC 20005
                                        Tel: (202) 598-2382
                                        Email: Gary.Winters@usdoj.gov
                                               James.Hayes@usdoj.gov

                          CERTIFICATE OF SERVICE
      I, hereby certify that, on August 26, 2021, a true and correct copy of the

foregoing was filed and served on all counsel via the CM/ECF system.

                                              /s/ Tysen Duva
                                              Tysen Duva
                                              Assistant United States Attorney




                                          2
